Citation Nr: 0520688	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  95-40 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a lumbar spine 
disability.

3.  Entitlement to a separate rating for residuals of a 
gunshot wound of the left chest with retained foreign bodies.

4.  Entitlement to an increased evaluation for peptic ulcer 
disease, currently rated 10 percent disabling.

5.  Entitlement to a compensable rating for arthritis of the 
thoracic spine.

6.  Entitlement to an increased evaluation from 30 percent 
for hypertensive cardiovascular disease, for the period prior 
to January 12, 1998. 

7.  Entitlement to an increased evaluation from 60 percent 
for hypertensive cardiovascular disease, for the period 
beginning January 12, 1998.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran served on active duty from June 1950 to June 
1953, and from November 1953 to November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which, inter alia, denied the veteran's claims of 
entitlement to increased ratings for residuals of a gunshot 
wound of the left chest with retained foreign bodies 
(including in the tongue), hypertensive cardiovascular 
disease and peptic ulcer disease.  The decision on appeal 
also denied his claims of entitlement to service connection 
for cervical and lumbar spine disabilities.  

In an April 2000 Board decision, the above issues were 
remanded to the RO for additional evidentiary and procedural 
development.  Following this development the claims were 
readjudicated.  The case was again before the Board in April 
2003, at which time it was remanded for additional 
development.  

The appeal also arises from an October 2002 rating decision 
which granted service connection for arthritis of the 
thoracic spine, and assigned a noncompensable rating.  

In a February 2002 rating decision, the RO granted the 
veteran an increased rating for his hypertensive 
cardiovascular disease, but only from January 12, 1998.  
Accordingly, there are two increased rating issues for 
hypertensive cardiovascular disease on appeal: entitlement to 
an increased evaluation from 30 percent for the period prior 
to January 12, 1998, and entitlement to an increased 
evaluation from 60 percent for the period beginning January 
12, 1998.

Regarding the claim of an increased (compensable) evaluation 
for residuals of a gunshot wound of the left chest with 
retained foreign bodies, it is pointed out that in the April 
2000 Board decision (page 30), the Board denied the issue of 
a gunshot scar of the chest, with retained foreign bodies, 
but determined that additional development was needed 
regarding the question of whether a separate rating was 
warranted for the retained foreign bodies in the chest.  This 
issue was remanded by the Board in April 2000 and December 
2003, and is currently before the Board.  

Regarding the issue of entitlement to an increased 
(compensable) evaluation for residuals of a gunshot wound 
with retained foreign bodies in the tongue, this issue was 
denied by the Board in its April 2000 decision.  Although the 
Board remanded the issue in December 2003, it did so in 
error, as the issue is not in appellate status.  

In the December 2003 remand, the Board referred the issues of 
entitlement to service connection for peripheral neuropathy 
of the spine, fingers and lower extremities, as secondary to 
exposure to chemical herbicides.  These issues are again 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's degenerative disc disease of the neck began 
several years after service and is not the result of a 
disease or injury in service; the disability is not due to 
his service-connected gout or to any other service-connected 
disability.  

2.   The veteran's degenerative disc disease of the low back 
began several years after service and is not the result of a 
disease or injury in service; the disability is not due to 
his service-connected gout or to any other service-connected 
disability.

3.  The veteran has retained metallic fragments from his 
gunshot wound to the left chest, but does not have muscle 
injury from the injury.  

4.  The veteran's peptic ulcer disease is asymptomatic and 
has been controlled by medication; he has not had recurring 
episodes of severe symptoms several times a year, or 
continuous moderate manifestations.  

5.  The veteran has arthritis of the thoracic spine.  

6.  Even considering such factors such as pain on motion, 
weakness, incoordination, and excess fatigability, including 
during flare-ups, the veteran has not had moderate limitation 
of motion of the thoracic spine, or its equivalent.  

7.  Even considering such factors such as pain on motion, 
weakness, incoordination, and excess fatigability, including 
during flare-ups, the veteran has not had limitation of 
forward flexion of the thoracic spine between 60 and 85 
degrees, or a combined range of motion of the thoracic spine 
between 120 and 235 degrees, or its equivalent.  

8.  The veteran has not had muscle spasm, guarding, or 
localized tenderness of the thoracic spine.  

9.  The veteran has not had vertebral body fracture of the 
thoracic spine with loss of 50 percent or more of the height 

10.  For the period prior to January 12, 1998, the veteran 
did not have diastolic hypertension of 120 or more.  

11.  For the period prior to January 12, 1998, the veteran 
did not have marked enlargement of the heart, or dyspnea on 
exertion, with more than light manual labor precluded.  

12.  For the period beginning January 12, 1998, the veteran 
has not had congestive heart failure.  

13.  For the period beginning January 12, 1998, the veteran 
has had a METS of between 4 and 5.  

14.  For the period beginning January 12, 1998, the veteran 
has not had left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  


CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred in or 
aggravated by active service, and was not proximately due to, 
the result of, or aggravated by the service-connected 
arthritis of the thoracic spine or gout.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310(a) (2004).

2.  A lumbar spine disorder was not incurred in or aggravated 
by active service, and was not proximately due to, the result 
of, or aggravated by the service-connected low back arthritis 
of the thoracic spine or gout.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.310(a) (2004).  

3.  The criteria for a separate 10 percent rating for 
residuals of a gunshot wound of the left chest with retained 
foreign bodies have been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. § 4.56, 4.71(a), Diagnostic Codes 5319, 5321 
(1996); 
38 C.F.R. §§ 4.55, 4.56, 4.73(a), Diagnostic Codes 5319, 5321 
(2004).

4.  The criteria for a rating in excess of 10 percent for 
peptic ulcer disease have not been met.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 
7305 (2004).

5.  The criteria for a compensable rating for arthritis of 
the thoracic spine have not been met.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. § 4.71(a) Diagnostic Codes 5003, 
5291 (2002); 38 C.F.R. § 4.7, 4.71(a), Diagnostic Codes 5003, 
5242 (2004).

6.  For the period prior to January 12, 1998, the criteria 
for an increased evaluation from 30 percent for hypertensive 
cardiovascular disease have not been met.  38 U.S.C.A. § 
1155, 5107 (West 2002); 38 C.F.R. § 4.7 (2004), 38 C.F.R. 
§ 4.104, Diagnostic Codes 7007, 7101 (1997).  

7.  For the period beginning January 12, 1998, the criteria 
for an increased evaluation from 60 percent for hypertensive 
cardiovascular disease have not been met..  38 U.S.C.A. § 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic 
Codes 7007, 7101 (2004); 38 C.F.R. § 4.104, Diagnostic Codes 
7007, 7101 (1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran was afforded a service entrance examination in 
June 1950.  Beginning in 1958, the veteran sought treatment 
for recurrent heartburn and indigestion, with occasional 
vomiting.  An upper gastrointestinal study was performed, and 
a duodenal bulb deformity, without evidence of a definite 
ulcer crater, was found.  The deformity was thought to be due 
to an old chronic peptic disease.  Medication and diet 
modification were prescribed.

In June 1959, he was hospitalized and treated for multiple 
gunshot wounds to the face, chest, and right and left legs.  
At the time of admission, the veteran was alert and oriented, 
but in acute distress.  His left lung had also collapsed.  An 
exploratory laparotomy was performed upon admission, and his 
spleen was removed at that time.  Additional surgical 
procedures performed during this period of hospitalization 
included a tracheotomy, a thoracotomy, debridement of the 
tongue, a secondary suture of the abdominal operation wound, 
surgical removal of a tooth, and removal of foreign bodies 
from the neck.  He was noted to do well post-operatively, and 
his left lung returned to normal volume.  He was released to 
temporarily restricted duty in July 1959.  At the time of his 
hospital discharge, the veteran continued to retain metallic 
fragments in several parts of his body, including his jaw, 
tongue, and right calf.

In November 1960, the veteran was again hospitalized at a 
military medical facility for complications related to the 
metallic foreign bodies in his right leg.  He underwent 
surgery, and additional shrapnel was removed from his right 
calf.  A portion of his popliteal nerve was also divided at 
that time, with immediate loss of dorsiflexion of the toes, 
and numbness of the 1st and 2nd toes.  Post-operative 
recovery was otherwise without incident, and the veteran was 
discharged to temporary limited duty in December 1960.  
Thereafter, he was intermittently given temporary limited 
duty profiles for flare-ups of right foot pain and numbness 
secondary to his popliteal nerve injury.

The veteran sought treatment for respiratory complaints in 
January 1971, and was afforded a chest X-ray.  According to 
the X-ray report, minimal degenerative changes of the 
thoracic spine were seen.

The veteran was afforded a service retirement medical 
examination in July 1976.  Various scars were noted on the 
veteran's body, without residuum.  No other neurological 
disabilities were noted at that time.  He reported no history 
of recurrent back pain, and no such disability was diagnosed 
at the time of examination.

An upper gastrointestinal study was also afforded the veteran 
in July 1976 upon his retirement.  No evidence of active 
ulceration was found, but a slight deformity of the antral 
region, possibly representing an old peptic ulcer disease, 
was noted.

A March 1977 VA general medical examination was afforded the 
veteran.  The abdominal scar resulting from his 1959 
laparotomy and splenectomy was described as "well healed," 
and no complications were noted thereto.  The scar resulting 
from his abdominal gunshot wound was also described as "well-
healed, non-attached, non-symptomatic, and without limitation 
of motion or function."

In an April 1977 rating decision, the veteran was awarded 
service connection for residuals of a splenectomy.  A 30 
percent disability rating was assigned, effective from 
December 1976.

Subsequent to service, the veteran has received medical 
treatment, on both an inpatient and outpatient basis, at 
various VA and military medical facilities.  He was afforded 
a chest X-ray in June 1988, and arthritic changes were 
observed in the thoracic spine.  Subsequent X-rays confirmed 
the diagnosis of degenerative arthritis of the thoracic 
spine.  According to a September 1992 outpatient consultation 
report from a military medical clinic, the veteran had carpal 
tunnel syndrome of the left wrist, and a wrist splint was 
recommended.  No prior date of onset for this disability was 
noted.  

In October 1992, the veteran sought treatment at a private 
medical facility for bleeding of the lower gastrointestinal 
tract.  A lower gastrointestinal study was conducted that 
same month.  Both the terminal ileum and the appendix 
appeared normal; however, numerous diverticula were seen 
throughout the colon, without inflammatory change or mass 
effect.  No fixed filling defects or other mucosal 
abnormalities were observed.  Diverticulosis was diagnosed.

In April 1994, the veteran filed a claim for increased 
ratings for all his service connected disabilities, as well 
as for service connection for various other disabilities.  He 
also alleged that he was unable to work due to the cumulative 
impairment resulting from his service connected disabilities.

The veteran was afforded a VA general medical examination in 
September 1994.  The examiner noted that the veteran 
underwent an exploratory laparotomy, with splenectomy, during 
service in the 1950's.  Subsequent to that operation, the 
veteran has had "a good recovery without residuals," 
according to the VA medical doctor.  Post-operative 
exploratory laparotomy with splenectomy was diagnosed, and no 
additional residuals were noted.  Neurologically, the veteran 
had ongoing numbness of the right foot and difficulty moving 
the right foot and toes, all secondary to his 1959 gunshot 
wound to the right leg and resultant popliteal nerve injury.  
However, this disability had improved somewhat since initial 
onset, and he no longer required an orthopedic brace for the 
right lower leg.  He also reported continuing pain and 
numbness in the hands, despite undergoing carpal tunnel 
syndrome corrective surgery earlier in 1994.  Objective 
examination revealed absent deep tendon reflexes in the right 
ankle, and difficulty with dorsiflexion and motion of the 
toes of the right foot.  Sensation was also diminished in 
both feet.  His hands displayed a loss of hand grip strength 
bilaterally.  Diagnoses included a right lateral popliteal 
nerve injury, bilateral carpal tunnel syndrome, and spinal 
stenosis of the lumbosacral spine, with radiculopathy.

The veteran's gastrointestinal system was also examined, and 
he had no complaints at that time.  Since peptic ulcer 
disease was diagnosed during service, he has been taking 
antacids as needed, and "is doing fairly well," according to 
the VA medical doctor.  Upon objective physical examination, 
the veteran was obese, with a protuberant abdomen, and normal 
bowel sounds.  He had no guarding or tenderness.  An upper 
gastrointestinal study revealed unobstructed digestive flow, 
and the esophagus and stomach were within normal limits.  The 
duodenal bulb was slightly deformed, but without evidence of 
any active ulceration.

The veteran's tracheotomy scar was examined by a VA medical 
doctor in September 1994 as part of a dermatological 
evaluation.  The tracheotomy scar was described as thin, well 
healed, and non-tender.  It was 3 inches in length and ran 
transversely along his neck.  No related complications were 
reported by the veteran or noted upon objective examination.  
All the veteran's scars were described as well-healed and 
nontender.  

The veteran underwent a VA cardiovascular examination in 
September 1994 also.  The examiner commented that the veteran 
did not have any heart problems.  Diagnosis was hypertension, 
under treatment.  His blood pressure was 150/70.  

According to a March 1995 administrative decision, the 
veteran was found to be disabled, as defined by the Social 
Security Administration, and thus qualified for Social 
Security Disability benefits, effective October 1993.  His 
disabling conditions were found to include spinal stenosis, 
carpal tunnel syndrome, and peripheral neuropathy.

At a VA examination for the veteran's feet in March 1997, his 
blood pressure was 155/70.  

The veteran returned for additional VA neurological 
evaluation in June 1997.  At that time, the examiner noted 
"the veteran has such a degree of dysfunction from his spinal 
stenosis that it is impossible" to determine the exact source 
of the veteran's various neurological impairments of the 
lower extremities.  Upon objective examination, the veteran 
had absent deep tendon reflexes throughout the lower 
extremities.  Vibratory, pinprick, and light touch 
sensitivity was also reduced bilaterally, but much greater on 
the right side.  His ability to elevate his toes was also 
reduced, again greater on the right.  Bilateral pes planus 
was also observed.  The final diagnoses included degenerative 
disc disease of the cervical, thoracic, and lumbosacral 
spine, with severe lumbar radiculopathy, and right popliteal 
nerve neuropathy.

The veteran was afforded a VA medical examination of the 
muscles of the left thigh in January 1998.  He reported 
"tiredness and weakness" of the left thigh muscles.  He has 
also experienced some numbness of the left leg.  Upon 
physical examination, visible entrance and exit wounds, on 
the front and back of the left thigh, approximately 1 cm in 
diameter, were noted.  These wounds were healed and 
asymptomatic.  The veteran could walk on his heels and toes 
without difficulty.  He could do half a full knee bend.  No 
tissue loss or atrophy of the left thigh, as compared to the 
right, was seen.  Muscle strength and function was within 
normal limits.  His blood pressure was 170/80.  

The veteran underwent a ventral hernia repair at a VA 
hospital in July 2000.
 
The veteran underwent a VA examination for the scars on his 
chest in April 2001.  The veteran's shell fragment wound was 
of a superficial nature, and an attempt to remove the 
remaining shell fragments was not done.  It was noted that 
the veteran only had superficial remaining scars from the 
tracheotomy he underwent.  The scars were symptomatic and 
presented very little cosmetic or functional deficit.  The 
examiner commented that the veteran's current symptoms were 
asymptomatic.  

Examination showed that there was a tracheotomy scar 
measuring approximately 1/8 inches which showed no evidence 
of tenderness, infection, subcutaneous abnormality, and only 
a very mild cosmetic defect to the extent that it would not 
show up on a photograph.  The veteran had difficulty locating 
the scar on his chest but pointed to a 0.3 inch well-healed 
superficial scar in the fifth rib interspace, which the 
veteran says may have been due to a drain.  This scar was 
non-tender, showed no evidence of infection, and no 
appreciable cosmetic defect or functional deficit.  The 
examiner could not palpate any underlying foreign body.  
There was no evidence of muscle involvement in the shell 
fragment would of any degree.  There had been no muscle 
involvement by the shell fragment would of any kind.  There 
was no tenderness, and no adherence.  The skin was normal.  
There was no ulceration or breakdown of the skin.  There was 
no elevation or depression of the skin.  The extent of 
underlying tissue loss was minimal.  There was no 
inflammation, edema, or keloid formation.  The scar was the 
same color as the veteran's skin color.  There was very 
minimal disfigurement.  There was no limitation of function 
by the scar.  Diagnosis was residual tracheotomy scar, 
resolved; and, residual shell fragment wound of the left 
chest, with retained fragments, confirmed by chest x-ray.  

The veteran underwent a VA cardiovascular examination in 
April 2001.  The veteran's hypertension was controlled by 
Hydrochlorothiazide and Adalat therapy.  He stated that 
pressures at home were around 143/70 as a rule.  He had no 
shortness of breath on exertion or chest pain other than 
those related to his orthopedic and shell fragment wound 
complaints, and had no history of congestive heart failure.  
The examiner could find a stress test in the records.  The 
veteran could do odd jobs around the house without limitation 
cardiac-wise.  The examiner evaluated the veteran's METS at 
5.  Atrial fibrillation was not applicable.  There was no 
appreciable effect on the veteran's occupation or daily 
activities.  The examiner doubted that stress testing would 
be successful because of the veteran's orthopedic condition.  
Examination showed that normal cardiac size and sounds were 
noted.  The veteran's blood pressure was 172/80; 170/76; and 
176/76.  There was no evidence of congestive heart failure.  
Diagnosis was hypertensive cardiovascular disease with an 
abnormal EKG.  The examiner commented that the veteran's METS 
equaled "four-five."  

The veteran underwent a VA examination for his spine in April 
2001.  He claimed his symptoms were constant without flares, 
and that his condition was disabling him to be engaged in any 
type of occupation.  Examination of the thoracic spine was 
entirely within normal limits revealing no point tenderness, 
paraspinal muscle spasm, abnormal motion or curvature.  
Straight leg raising was bilaterally positive at 60 degrees 
right and 70 degrees left.  Regarding the low back, motion 
was limited to flexion forward 80 degrees, extension 
backwards 25 degrees, lateral flexion 30 degrees, and 
rotation 25 degrees with subjective complaint of pain in all 
ranges of motion.  The veteran claimed that pain was of a 
constant nature without specific flares.  

The veteran underwent a VA examination for his stomach in 
April 2001.  The veteran stated that his gastroesophageal 
reflux disease was controlled for the past three months with 
ranitidine.  The veteran stated that since being on this, he 
had been asymptomatic.  He had a diagnosis of diverticulosis 
in 1995 with melena, but this subsided with treatment.  Since 
then, he had had no blood in his stool, hematemesis, nausea, 
vomiting, chronic constipation, diarrhea, or other GI 
symptoms.  He claimed that since he had had a splenectomy 
done around 1977, he had had pain around the sub-pubic 
region.  No specific explanation for this had been made.  
Following the splenectomy, an incisional hernia developed 
which was repaired without complication.  There was no 
vomiting, hematemesis or melena, circulatory arthritis, 
diarrhea or constipation, or colic, or distention.  
Examination showed two vertically aligned well-healed scars 
measuring six inches and four inches from the splenectomy and 
herniorrhaphy surgeries respectively.  These scars had been 
asymptomatic and showed no functional deficit.  Abdominal 
examination was within normal limits with no swelling, 
tenderness, deformity, organomegaly, muscle spasm, or 
guarding.  The veteran's ulcer was in the duodenum.  His 
present weight was 192 with a maximum of 201 in the past 
year.  He had been losing weight intentionally with diet 
care.  There was no pain or tenderness.  Diagnosis was peptic 
ulcer disease with GERD, controlled with medication with CBC 
evidence of minimal anemia, and with UGI abnormality at the 
time of the examination.  

The veteran underwent a VA neurological examination in April 
2001.  Diagnoses were back and leg pains for 20 to 30 years 
with absent ankle jerks and absent right knee jerks and poor 
interpretation of trace figures in both feet.  These findings 
were likely to be from lumbar disc disease.  Another 
diagnosis was diffuse headaches, non-specific, muscle 
tension, for approximately 5 years.  

A VA examiner reviewed the veteran's file in May 2002.  He 
commented that the veteran's symptoms with his neck and low 
back were apparently longstanding, and noted that there was a 
suggestion in the records that they may have gone back as far 
as 1971.  A review of the records showed that the veteran had 
degenerative disc disease of the cervical and lumbar spine.  
The examiner commented that there was nothing to suggest that 
it was related to the veteran's gout.  The examiner confirmed 
the diagnosis by the physician in April 2001 that there was 
no medical connection between the veteran's back and neck 
problem and his gout.  

X-rays were submitted from the Raleigh Community Hospital 
from December 2002.  They showed multilevel degenerative 
changes in the cervical, thoracic, and lumbar spine.  


II.  Preliminary Matter: Duties to Notify & To Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted. Pub. L. No. 106-475, 114 Stat. 2096 
(2000); see 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Among 
other things, the VCAA amended 38 U.S.C.A. § 5103 to clarify 
VA's duty to notify claimants and their representatives of 
any information that is necessary to substantiate the claim 
for benefits.  The VCAA also created 38 U.S.C.A. § 5103A, 
which codifies VA's duty to assist, and essentially states 
that VA will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  

Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).  

The intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  Regarding the two service connection claims, in a 
January 2004 letter, the RO informed the veteran of the 
requirements necessary to substantiate his claim of service 
connection.  Regarding the five increased rating claims, 
although the RO did not specify what information and evidence 
was necessary to substantiate the five specific claims in 
appellate status, a May 2001 VCAA letter did specify the 
information and evidence necessary to substantiate a claim 
for an increased rating.  Also, the veteran has been informed 
on a number of occasions in numerous Statements and 
Supplemental Statements of the Case of the requirements to 
prove his five increased rating claims during the 10 year 
period that his claim has been in appellate status.  
Furthermore, the veteran has not contended that he was 
prejudiced by not being specifically informed of the 
requirements necessary to substantiate his five increased 
rating claims in a separate letter.  Mayfield v. Nicholson, 
No. 02-1077 (Fed. Cir. April 14, 2005).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2004).  In the January 2004 
VCAA letter, the RO informed the veteran that it would get 
such things as relevant records from any Federal agency, 
including medical records from VA hospitals, and his service 
medical records.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2004).  The January 
2004 letter told the veteran to send any medical records he 
had as well as any information regarding any other medical 
records.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  Even though the January 2004 letter did not 
specifically request that the veteran provide any evidence in 
his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), as will be described below, he has 
not contended that he was prejudiced by not requested to 
provide any evidence in his claim pertaining to his claim.  
Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. April 14, 
2005).  Furthermore, the letter did tell the veteran to send 
any medical records that he had.  

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the veteran with the aforementioned notices.  In this 
instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decisions in November 1994, it is determined that he is not 
prejudiced by such failure.  

For one thing, inasmuch as the initial unfavorable decision 
in November 1994 predated the VCAA, the required notices 
described in the VCAA could not have been given before then.  
Furthermore, VA has consistently asked the veteran for 
information about where and by whom he was treated throughout 
the more than 10 years that his claim has been adjudicated.  
There are no outstanding records to obtain.  When the 
appellant has provided information about where he was treated 
for his claimed conditions, VA has obtained the records.  The 
veteran was not prejudiced by the timing of the notices 
contained in the January 2004 VCAA letter.  

Following that letter, the development of the claim 
continued, and, in October 2004, the claim was reviewed and 
the veteran was sent a supplemental statement of the case.  
As a result, the veteran was provided the required notices 
and he was afforded an opportunity to respond after he was 
fully informed of the evidence needed to substantiate the 
claim.  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  The veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  For the aforementioned reasons, there is no 
reasonable possibility that further assistance would aid in 
the substantiation of the claim.


III.  Analysis

A.  Entitlement to service connection for cervical spine and 
lumbar spine disabilities

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b) (2004).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b) (2004).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection may be granted for a disorder that is 
proximately due to, the result of, or aggravated by, a 
service-connected disability.  38 C.F.R. § 3.310(a) (2003); 
Allen v. Brown, 7 Vet. App. 439 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. (West 2002).

It is clear that the veteran has diagnoses of current 
cervical and low back disabilities.  Specifically, he has 
been diagnosed with degenerative disc disease of the cervical 
and lumbar spine.  Although a VA examiner commented in May 
2002 that there was a suggestion in the records that the 
veteran's symptoms may have gone back as far as 1971, a 
review of the service medical records does not show this to 
be the case.  The service medical records do not show that 
the veteran was treated for his low back or neck in service.  
At the veteran's retirement examination in July 1976, he 
reported no history of recurrent back pain, and his spine and 
neurological  system were evaluated as normal.  

Although an x-ray report in service dated January 1971 noted 
degenerative changes of the thoracic spine, no other such 
reports were noted for the low back or cervical spine.  The 
veteran was not seen for his low back or cervical spine until 
many years after service.  Based on these findings, the 
veteran's claim must be denied on a direct basis.  

Regarding the veteran's claim that his low back and neck 
disorders are secondary to his service-connected gout, a VA 
examiner reviewed the veteran's claims file in May 2002 and 
commented that there was nothing to suggest that the 
veteran's degenerative disc disease was secondary to his 
service-connected gout.  As there is no other medical opinion 
regarding the possible relationship between the veteran's 
gout and his low back and neck, it must be concluded that the 
veteran's cervical spine and low back disorders are not 
related to his service-connected gout  Thus, the veteran's 
claim must be denied on a secondary basis as well.  

Although the veteran claims that his current low back and 
neck disorders are related to his gout, he is not a medical 
professional who can make such a determination.  The veteran 
is competent to describe symptoms he had during service, but 
as a layperson, he is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim of service connection for cervical spine and lumbar 
spine disabilities must be denied.  38 U.S.C.A §5107 (West 
2002).


B.  Relevant laws and regulations regarding the veteran's 
increased rating claims

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002).  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2 (2004), where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.


  Entitlement to a separate rating for the veteran's 
residuals of a gunshot wound of the left chest with retained 
foreign bodies.

As noted in the introduction, in the April 2000 Board 
decision (page 30), the Board denied the issue of a gunshot 
scar of the chest, with retained foreign bodies, but 
determined that additional development was needed regarding 
the question of whether a separate rating was warranted for 
the retained foreign bodies in the chest.  Accordingly, the 
Board will proceed to examine the medical evidence to 
determine if a separate rating is warranted.  

If the veteran were to be entitled to a separate rating for 
the gunshot wound to his left chest, he would be rated under 
one of the Diagnostic Codes for muscle injuries of the torso.  
Diagnostic Code 5319 addresses Muscle Group XIX (muscles of 
the abdominal wall, including rectus abdominis, external 
oblique, internal oblique, transversalis, and quadratus 
lumborum) and Diagnostic Code 5321 addresses Muscle Group XXI 
(Muscles of respiration, including the thoracic muscle 
group).  

During the pendency of this appeal, VA promulgated final 
regulations, which initiated VA's regulatory endeavor to 
address muscle injuries and disorders of the orthopedic 
system as separate disability categories. 62 Fed. Reg. 106, 
(June 3, 1997).  These regulations provide that, effective 
July 3, 1997, sections 4.56 and 4.73 of Title 38 C.F.R. were 
revised. Id., pp. 30238-39.  The revised regulations provide 
new criteria for evaluating the severity of muscular 
injuries.  Effective July 3, 1997, sections 4.47 through 
4.54, 4.69 and 4.72 of Title 38 C.F.R. were removed and 
reserved.  Id., pp. 30237, 30239.

Under both the old and new Diagnostic Codes 5319 and 5321, a 
20 percent rating was assigned if a muscle injury was 
moderately severe, a 10 percent rating was assigned if a 
muscle injury was moderate, and a noncompensable rating was 
assigned if a muscle injury was slight.  

Muscle injuries were classified into four general categories 
both before and after the aforementioned revision:  Slight, 
moderate, moderately severe, and severe.  Separate 
evaluations are assigned for the various degrees of 
disability.

Under the old version, 38 C.F.R. § 4.56 provided that a 
muscle disability would be characterized as "slight" for a 
simple wound of muscle without debridement, infection or 
effects of laceration, and the service department record of 
the wound was of slight severity or relatively brief 
treatment and return to duty.  There would be healing with 
good functional results, and no consistent complaint of 
cardinal symptoms of muscle injury or painful residuals.  The 
objective findings would show a minimum scar, and slight, if 
any evidence of facial defect or of atrophy or of impaired 
tonus.  There would be no significant impairment of function 
and no retained metallic fragments.  38 C.F.R. § 4.56 (1996).  

Under the old version, 38 C.F.R. § 4.56 provided that a 
disability of muscles would be characterized as "moderate" 
for a through and through or deep penetrating wounds of 
relatively short track by single bullet or small shell or 
shrapnel fragment.  There would be absence of the explosive 
effect of a high velocity missile, and of residuals of 
debridement or of prolonged infection.  The service medical 
records would show a record of hospitalization in service for 
treatment of the wound.  In addition, there would be records 
following service of consistent complaints of one or more of 
the cardinal symptoms of muscle wounds particularly fatigue 
and fatigue-pain after moderate use, affecting the particular 
functions controlled by the injured muscles.  Objectively, 
the medical evidence would show a moderate injury to a muscle 
group manifested by entrance and (if present) exit scars 
linear or relatively small and so situated as to indicate 
relatively short track of missile through tissue; signs of 
moderate loss of deep fasciae or muscle substance or 
impairment of muscle tonus, and definite weakness on 
comparative tests. 38 C.F.R. § 4.56 (1996).  

Under the old version, 38 C.F.R. § 4.56 provided that a 
disability of muscles would be characterized as "moderately 
severe" if the wound was a through and through or deep 
penetrating wound by high velocity missile of small size or 
large missile of low velocity, with debridement or with 
prolonged infection or with sloughing of soft parts, 
intermuscular cicatrization.  The service medical records 
would show a record of hospitalization for a prolonged period 
in service for treatment of the wound of severe grade.  In 
addition, there would be records following service of 
consistent complaints of cardinal symptoms of muscle wounds.  
There might also be evidence of unemployability because of an 
inability to keep up with the work requirements.  
Objectively, the medical evidence would show a moderately 
severe injury to a muscle group manifested by entrance and 
(if present) exit scars relatively large and so situated as 
to indicate track of missile through important muscle groups.  
Further, there would be indications on palpation of moderate 
loss of deep muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side.  Tests of 
strength and endurance of muscle groups involved would give 
positive evidence of marked or moderately severe loss. 38 
C.F.R. § 4.56(c) (1996).  

Pursuant to the regulatory amendment effective July 3, 1997, 
changes were made to the schedular criteria for evaluating 
muscle injuries, as set forth in 38 C.F.R. §§ 4.55, 4.56, and 
4.72. See 62 Fed. Reg. 30237-240 (1997).  The new version of 
38 C.F.R. § 4.56 is otherwise basically the same as the old 
version.  Additionally, the current provisions of 38 C.F.R. § 
4.56(a) and (b) were formerly contained in 38 C.F.R. § 4.72, 
effective prior to June 3, 1997.  However, for the sake of 
clarity and in order to show that both versions have been 
fully considered by the Board, the Board will set forth the 
new version.

Under the new version of the rating criteria, 38 C.F.R. § 
4.56 (c) provides that for VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; and 
under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.

Under the new version of the rating criteria, 38 C.F.R. § 
4.56(d)(1) describes slight disability of muscles: 
(i) Type of injury.  Simple wound of muscle without 
debridement or infection.
(ii) History and complaint - Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  
(iii) Objective findings - Minimal scar.  No evidence of 
fascial defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in muscle tissue.  

38 C.F.R. § 4.56(d)(2) describes moderate disability of 
muscles: 
(i) Type of injury: through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection; 
(ii) History and complaint: service department record or 
other evidence of in-service treatment for the wound; record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, particularly lowered threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscles; 
(iii) Objective findings: entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.

38 C.F.R. § 4.56(d)(3) describes moderately severe disability 
of muscles: 
(i) Type of injury: through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intramuscular scarring; 
(ii) History and complaint: service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound; record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements; 
(iii) Objective findings: entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups; indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side; tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.
38 C.F.R. § 4.56(d) (2004).  

The medical findings have consistently shown that the veteran 
does not have muscle involvement from his gunshot wound of 
the left chest.  Specifically, at the veteran's April 2001 VA 
examination, the examiner commented that there was no 
evidence of muscle involvement in the shell fragment wound 
area of any degree, and no evidence that there had been 
muscle involvement.  However, even though there was no muscle 
involvement at the April 2001 VA examination, there were 
retained shell fragments noted in the left chest.  

Because the evidence shows that the veteran has retained 
shell fragments, it is determined that in addition to the 
rating for the service-connected gunshot scar of the chest, 
the veteran is entitled to a separate rating for residuals of 
a gunshot wound of the left chest with retained foreign 
bodies.  In granting this separate rating, the veteran's 
disability should be labeled as "moderate" rather than 
"slight."  The Board reaches this conclusion because one of 
the criteria for a "slight" muscle injury is that there be 
no retained metallic fragments.  Inasmuch as the veteran has 
retained metallic fragments in his chest, it is concluded 
that his disability should be labeled as "moderate" (the 
next higher muscle disability characterization after 
"slight") under either Diagnostic Code 5319 or 5321.  

The medical findings do not show that the veteran's 
disability should be labeled as "moderately severe."  The 
veteran does not have indications on palpation of loss of 
deep fascia, or muscle substance such that his disability 
could be labeled as "moderately severe" under either 
Diagnostic Code 5319 or 5321.  Thus, the veteran is entitled 
to a separate 10 percent rating for residuals of a gunshot 
wound of the left chest with retained foreign bodies, but no 
higher.  


Entitlement to an increased evaluation for peptic ulcer 
disease, currently rated 10 percent disabling.

Mild duodenal ulcer disease, with recurring symptoms once or 
twice yearly warrants a 10 percent rating.  Moderate disease, 
with recurring episodes of severe symptoms two or three times 
a year averaging 10 days in duration, or with continuous 
moderate manifestations, warrants a 20 percent rating.  For 
moderately severe ulcer disease, with impairment of health 
manifested by anemia and weight loss, or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year, a 40 percent rating is 
applicable.  Severe disease, with pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health, warrants a 60 percent rating. 38 C.F.R. 4.114, 
Diagnostic Code 7305 (2004).

The veteran's duodenal ulcer is currently rated as 10 percent 
under Diagnostic Code 7305.  In order to receive an increased 
rating to 20 percent, the evidence must show that the veteran 
has moderate disease, with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration, or with continuous moderate manifestations.  As 
will be explained below, the evidence does not show that the 
veteran is entitled to an increased rating from 10 percent.  

The evidence does not show that the veteran has moderate 
disease, with recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration, or with 
continuous moderate manifestations.  Specifically, at the 
veteran's April 2001 VA examination, he stated that his 
gastroesophageal reflux disease had been controlled for the 
past three months, and that since being on Ranitidine, he had 
been asymptomatic.  The VA and private treatment records 
subsequent to the VA examination did not show treatment for 
the peptic ulcer disease.  Accordingly, under the criteria of 
Diagnostic Code 7305 and the provisions of 38 C.F.R. § 4.7, a 
rating higher than 10 percent is not warranted.

There is no indication in the record that the schedular 
evaluation is inadequate to evaluate the impairment of the 
veteran's earning capacity due to the disability at issue, 
and it does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Thus, the provisions of 38 
C.F.R. § 3.321 relating to extraschedular evaluations are not 
applicable here. 

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered a special gastrointestinal examinations to determine 
the extent of the veteran's peptic ulcer.  Therefore, the RO 
and the Board have considered all the provisions of Parts 3 
and 4 that would reasonably apply in this case.  

In summary, the veteran has not met the criteria, for an 
increased rating from 10 percent for a peptic ulcer.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


  Entitlement to a compensable rating for arthritis of the 
thoracic spine.

The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. §§ 
4.40 and 4.45 (regulations pertaining to functional loss of 
the joints due to pain, weakened movement, excess 
fatigability, or incoordination).  

The veteran's disability is rated under Diagnostic Code 5291 
for limitation of motion of the dorsal spine.  The schedular 
criteria by which back disabilities are rated changed during 
the pendency of the veteran's appeal. See 67 Fed. Reg. 54345-
54349 (August 22, 2002) (effective September 23, 2002), 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293; See also 
68 Fed. Reg. 51454-51458 (August 27, 2003) (effective 
September 26, 2003), to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  Therefore, adjudication of the 
increased rating claim for the service-connected thoracic 
spine disability must include consideration of both the old 
and the new criteria (whichever set is more favorable to the 
veteran), although the new rating criteria are only 
applicable since their effective date.  
VAOPGCPREC 3-00; VAOPGCPREC 7-03.  

The relevant diagnostic codes regarding the veteran's back 
under the old criteria are listed below:

Ankylosis of the dorsal spine in an unfavorable position 
warrants a 30 percent rating.  Ankylosis of the dorsal spine 
in a favorable position warrants a 20 rating.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5288 (2002).  Severe or moderate 
limitation of motion of the dorsal spine warrants a 10 
percent rating, while slight limitation of motion of the 
dorsal spine warrants a noncompensable rating.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5291 (2002).  

The veteran is not entitled to an increased rating under the 
old criteria as the evidence does not show that the veteran 
has any limitation of motion of the thoracic spine, much less 
moderate limitation of motion.  At the VA examination in 
April 2001, the examiner commented that examination of the 
thoracic spine was entirely within normal limits revealing no 
abnormal motion.  

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 (2004) 
require it to consider the veteran's pain, incoordination, 
weakness and excess fatigability, including during flare-ups 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes.  The Court 
interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 
202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by the 
veteran.  However, considering the veteran's normal motion of 
the thoracic spine, even when the aforementioned factors are 
considered, the veteran's limitation of motion is not the 
equivalent of moderate limitation of motion of the thoracic 
spine to warrant a 10 percent rating under Diagnostic Code 
5290.  

As the veteran is not service connected for intervertebral 
disc syndrome, he is not entitled to a rating under 
Diagnostic Code 5293.  

Under the new general rating formula for diseases and 
injuries of the spine, for diagnostic codes 5235 to 5243 
(unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes), a 50 percent rating is assigned for unfavorable 
ankylosis of the entire spine.  A 40 percent rating is 
assigned for forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 20 percent rating is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 
percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees, but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees, but no greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  38 C.F.R. § 4.71a, , Diagnostic codes 
5235 to 5243 (effective September 26, 2003).  

Note (2) under the general rating formula instructs that  
For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees. Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees. The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion. 

Note (4) under the general rating formula instructs to round 
each range of motion measurement to the nearest five 
degrees. 

Note (5) under the general rating formula instructs that for 
VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 

Examining the veteran's condition under the new general 
rating formula for diseases and injuries of the spine, the 
veteran is entitled to a higher rating if the evidence shows 
forward flexion of the thoracolumbar spine between 60 and 85 
degrees, or a combined range of motion of the thoracolumbar 
spine between 120 degrees and 235 degrees.  Although the 
evidence shows that the veteran has arthritis of the thoracic 
spine, the examiner at the veteran's April 2001 VA 
examination commented that the thoracic spine was entirely 
within normal limits and did not have abnormal motion.  The 
veteran did have forward flexion of the thoracolumbar spine 
between 60 and 85 degrees, and a combined range of motion of 
the thoracolumbar spine between 120 and 235 degrees; however, 
such findings were made regarding the veteran's lumbar spine 
and the Board determined earlier in this decision that 
service connection was not warranted for a low back 
disability.  

Considering the veteran's full range of motion, even when 38 
C.F.R. §§ 4.40 and 4.45 are considered (the regulations 
pertaining to functional loss of the joints due to pain, 
weakened movement, excess fatigability, or incoordination) 
and even when functional loss during flare-ups is considered, 
the preponderance of the evidence does not show that the 
veteran's limitation of forward flexion is the equivalent of 
between 60 and 85 degrees, or a combined range of motion of 
the thoracolumbar spine between 120 and 235 degrees to 
warrant a compensable rating.  Thus, the veteran is not 
entitled to a compensable rating for his thoracic spine under 
the limitation of motion provisions of the general rating 
formula.  

The veteran would also be entitled to a compensable rating 
under the general rating formula if there was muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour.  However, as noted above, at 
the April 2001 VA examination, the examiner commented that 
the thoracic spine was entirely within normal limits and 
there was no point tenderness or paraspinal muscle spasm.  
Thus, the veteran is not entitled to a compensable rating 
under this provision.  

The veteran would also be entitled to a compensable rating 
under the general rating formula for diseases and injuries of 
the spine if there was a vertebral body fracture with loss of 
50 percent or more of the height.  However, since no such 
finding has been made, the veteran is not entitled to a 
compensable rating under this provision.  

As noted in the discussion regarding the old diagnostic 
criteria, since the veteran is not service connected for 
intervertebral disc syndrome, he is not entitled to an 
increased rating pursuant to Diagnostic Code 5243 under the 
new diagnostic criteria.  

Accordingly, based on all of the above findings, even when 
38 C.F.R. § 4.7 is considered, a compensable rating for 
arthritis of the thoracic spine is not warranted.  

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered special examinations to determine the extent of the 
veteran's thoracic spine disability.  Therefore, the RO and 
the Board have considered all the provisions of Parts 3 and 4 
that would reasonably apply in this case.  

In summary, the veteran has not met the criteria, for a 
compensable rating for arthritis of the thoracic spine.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


 Entitlement to increased evaluations from 30 percent for 
hypertensive cardiovascular disease, for the period prior to 
January 12, 1998, and from 60 percent for the period 
beginning January 12, 1998.

During the pendency of the veteran's claim, the regulations 
pertaining to the evaluation of cardiovascular disorders were 
changed, effective January 12, 1998. See 38 C.F.R. § 4.104, 
Diagnostic Codes 7000-7017; 62 Fed. Reg. 65207-65244 (1997).  
Therefore, adjudication of the increased rating claim must 
include consideration of both the old and the new criteria.  
VAOPGCPREC 7-2003.  This rule of adjudication requires that 
the criteria most favorable to the veteran's claim be used. 
Id.  The Board notes that the retroactive reach of the new 
regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no 
earlier than the effective date of that change. See 
VAOPGCPREC 3-2000; DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997)

Under the rating criteria in effect prior to January 12, 
1998, hypertensive vascular disease (essential arterial 
hypertension), diastolic pressure predominantly 130 or more 
and severe symptoms warranted a 60 percent disability 
evaluation.  Diastolic pressure predominantly 120 or more and 
moderately severe symptoms warranted a 40 percent disability 
evaluation.  Diastolic pressure predominantly 110 or more 
with definite symptoms warranted a 20 percent disability 
evaluation.  Diastolic pressure predominantly 100 or more 
warranted a 10 percent disability evaluation.  The criteria 
noted that for the 40 percent and 60 percent ratings under 
code 7101, there should be careful attention to diagnosis and 
repeated blood pressure readings.  It also noted that when 
continuous medication was shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent 
will be assigned. 38 CFR § 4.104, Diagnostic Code 7101 (1994) 
(effective prior to January 12, 1998).

Under Diagnostic Code 7007, in effect prior to January 12, 
1998, hypertensive heart disease with definite signs of 
congestive failure, more than sedentary employment precluded, 
warranted a 100 percent disability evaluation; with marked 
enlargement of the heart, confirmed by roentgenogram, or the 
apex beat beyond midclavicular line, sustained diastolic 
hypertension, diastolic 120 or more, which may later have 
been reduced, dyspnea on exertion, more than light manual 
labor is precluded, warranted a 60 percent disability 
evaluation; with definite enlargement of the heart, sustained 
diastolic hypertension of 100 or more, moderate dyspnea on 
exertion warranted a 30 percent disability evaluation. 38 CFR 
§ 4.104, Diagnostic Code 7007 (1994) (effective prior to 
January 12, 1998).

Under the current regulations, in order to warrant a 10 
percent disability evaluation for hypertensive heart disease, 
the evidence must show a workload of greater than 7 METs but 
not greater than 10 METs resulting in dyspnea, fatigue, 
angina, dizziness, or syncope, or; continuous medication 
required.  A 30 percent evaluation is assigned when a 
workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or if there is evidence of cardiac hypertrophy or dilatation 
on electrocardiogram, echocardiogram, or X-ray. A 60 percent 
rating requires more than one episode of acute congestive 
heart failure in the past year; or when there is a workload 
of greater than 3 METs but not greater than 5 METs resulting 
in dyspnea, fatigue, angina, dizziness, or syncope; or left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent rating requires chronic congestive 
heart failure; or when a workload of 3 METs or less results 
in dyspnea, fatigue, angina, dizziness, or syncope; or left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  38 CFR § 4.104, Diagnostic Code 7007 
(2004).

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 
(2) (2004).

Under the current 38 C.F.R. § 4.104, Diagnostic Code 7101, 
pertaining to hypertensive vascular disease, diastolic 
pressure predominately 100 or more, or; systolic pressure 
predominately 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominately 
100 or more who requires continuous medication for control 
warrants a 10 percent disability evaluation.  Diastolic 
pressure predominately 110 or more, or; systolic pressure 
predominately 200 or more warrants a 20 percent disability 
evaluation.  Diastolic pressure predominately 120 or more 
warrants a 40 percent evaluation.  Diastolic pressure 
predominately 130 or more warrants a 60 percent evaluation.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2004)(effective 
from January 12, 1998).

For the period prior to January 12, 1998, only the old 
criteria will be looked at in reviewing the veteran's claim.  
Under Diagnostic Code 7101, for the veteran to be assigned a 
40 percent rating (the next higher rating above the veteran's 
30 percent rating), the evidence would have to show diastolic 
pressure predominantly 120 or more and moderately severe 
symptoms.  However, at the veteran's March 1997 VA 
examination for his feet, his blood pressure reading was 
155/70.   Similarly, at his September 1994 VA examination, 
his blood pressure was 150/70.  Thus, for the period prior to 
January 12, 1998, the veteran is not entitled to an increased 
rating under Diagnostic Code 7101.  

Under Diagnostic Code 7007, for the veteran to be assigned a 
60 percent rating (the next higher rating above the veteran's 
current 30 percent rating), the evidence would have to show 
marked enlargement of the heart, or the apex beat beyond 
midclavicular line, sustained diastolic hypertension, 
diastolic 120 or more, which may later have been reduced, 
dyspnea on exertion, with more than light manual labor 
precluded.  As noted above, the evidence does not show 
diastolic hypertension of 120 or more.  Also, at the 
veteran's September 1994 cardiovascular examination, the 
examiner stated that the veteran did not have any heart 
problems.  Thus, for the period prior to January 12, 1998, 
the veteran is not entitled to an increased rating under 
Diagnosic Code 7007.  

For the period beginning January 12, 1998, both the old and 
new criteria will be looked at in reviewing the veteran's 
claim.  Under the old diagnostic criteria, for the veteran to 
be assigned a 100 percent rating under Diagnostic Code 7007, 
the evidence would have to show hypertensive heart disease 
with definite signs of congestive failure, with more than 
sedentary employment precluded.  However, at the veteran's 
April 2001 VA cardiovascular examination, the examiner 
specifically commented that there was no evidence of 
congestive heart failure.  As the VA treatment records also 
do not show congestive heart failure, the veteran is not 
entitled to an increased rating from 60 percent under the old 
diagnostic criteria for the period beginning January 12, 
1998.  

Under the new diagnostic criteria, for the veteran to be 
assigned a 100 percent rating under Diagnostic Code 7007, the 
evidence would have to show chronic congestive heart failure, 
or when a workload of 3 METS or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or in the 
alternative, when there is left ventricular dysfunction with 
an ejection fraction of less than 30 percent.  As noted 
above, the April 2001 VA cardiovascular examination and the 
VA treatment records did not show congestive heart failure.  
Also, the findings from the April 2001 VA examination did not 
show that the veteran's METS were 3 or less; rather he stated 
that the veteran's METS were between 4 and 5.  Similarly, the 
examination and treatment records did not show left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  Without any of the aforementioned findings, 
the veteran is not entitled to a 60 percent rating under the 
new diagnostic criteria for the period beginning January 12, 
1998.  

Accordingly, under the provisions of 38 C.F.R. § 4.7, for the 
period prior to January 12, 1998, a rating higher than 30 
percent for hypertensive cardiovascular disease is not 
warranted.  Also, for the period beginning January 12, 1998, 
a rating higher than 60 percent for hypertensive 
cardiovascular disease is not warranted.  

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered special examinations to determine the extent of the 
veteran's cardiovascular disease.  Therefore, the RO and the 
Board have considered all the provisions of Parts 3 and 4 
that would reasonably apply in this case.  

In summary, the veteran has not met the criteria, for an 
increased rating from 30 percent for hypertensive 
cardiovascular disease for the period prior to January 12, 
1998, and has not met the criteria for an increased rating 
from 60 percent for hypertensive cardiovascular disease for 
the period beginning January 12, 1998.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not applicable, and the increased rating 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).



ORDER

Entitlement to service connection for a cervical spine 
disability is denied.

Entitlement to service connection for a lumbar spine 
disability is denied.  

Entitlement to a separate and additional 0 percent rating for 
residuals of a gunshot wound of the left chest with retained 
foreign bodies is granted.  

Entitlement to an increased rating from 10 percent for peptic 
ulcer disease is denied.  

Entitlement to a compensable rating for arthritis of the 
thoracic spine is denied.  

For the period prior to January 12, 1998, entitlement to an 
increased rating from 30 percent for hypertensive 
cardiovascular disease is denied.  

For the period beginning January 12, 1998, entitlement to an 
increased rating from 60 percent for hypertensive 
cardiovascular disease is denied.  




	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


